LF 7016-1 (5/16)


                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WASHINGTON

In re:                              )             Case No. 19-01189-WLH11
ASTRIA HEALTH, et al.,              )
                          Debtor(s))
                                    )
ASTRIA HEALTH, et al.,              )             Adv. Proc. No. 21-80005-WLH
                        Plaintiff(s))
  v.                                )             NOTICE OF SCHEDULING
CERNER CORPORATION AND              )             CONFERENCE
CERNER REVWORKS, LLC,               )
                       Defendant(s))

PLEASE TAKE NOTICE THAT a scheduling conference has been set for May 12, 2021 at
1:30PM on the above entitled adversary proceeding for the purpose of addressing matters
contemplated by FRCP 16(b).

PLEASE FURTHER TAKE NOTICE THAT:

The attorney for the plaintiff shall provide a copy of this notice to all opposing parties or their
attorneys;

The parties shall confer as required by FRCP 26(f). In accordance with that rule, but in no event
no less than five (5) days prior to the date set for the scheduling conference, the attorneys of
record shall file a written report as contemplated by FRCP 26(f).

Each party shall also certify that he or she considered mediation to resolve the dispute by filing
ADR Form 2, Certificate of Compliance with LBR 9019-2.

The scheduling conference will be held by telephone conference. To be included on the
scheduling conference, each party must call (877) 402-9757, Access 7036041 at the designated
time referred to above. If you should have any questions, please call Nydia Urlacher at (509)
576-6105.

The written report is due no later than May 7, 2021.

Dated: March 23, 2021

                                               Clerk, U.S. Bankruptcy Court


                                                 by: /s/Cassandra Rehn
                                                 Deputy Clerk




NOTICE OF SCHEDULING CONFERENCE - 1

   21-80005-WLH         Doc 3     Filed 03/23/21     Entered 03/23/21 09:27:39          Pg 1 of 1
